Exhibit 10.15

 

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement’) is
entered into and made effective as of May 12, 2009 (the “Effective Date”), by
and between Prospect Medical Holdings, Inc., a Delaware corporation (“Company”
or “Employer”), and Samuel S. Lee, an individual (“Executive”).

 

WHEREAS, Executive and Alta Hospitals System, LLC (“Alta”) entered into that
certain Executive Employment Agreement, dated August 8, 2007 (the “Original
Agreement”), as a condition to the closing of the transactions under that
certain Agreement and Plan of Reorganization, dated as of July 25, 2007, (the
“Reorganization Agreement”), among Company, Alta (as the merger subsidiary),
Alta Healthcare System, Inc. (“Former Alta”), and the shareholders of Former
Alta (capitalized terms used but not otherwise defined herein have the
respective meanings ascribed to them in the Reorganization Agreement);

 

WHEREAS, the Original Agreement was amended by that certain First Amendment to
Executive Employment Agreement, dated March 19, 2008 (the “First Amendment”), by
and among Company, Alta and Executive, which amendment principally provided
that, in addition to his positions and duties held with Alta, Executive also
serves as the Chief Executive Officer of Company;

 

WHEREAS, the Original Agreement (as amended by the First Amendment) was further
amended by that certain Second Amendment to Executive Employment Agreement,
dated July 8, 2008 (the “Second Amendment”), by and among Company, Alta and
Executive, which amendment principally provided for a new base salary for
Executive and a one-time “Turnaround Services Bonus;” and

 

WHEREAS, the Original Agreement (as amended by the First and Second Amendments)
was further amended by that certain Third Amendment to Executive Employment
Agreement, dated February 12, 2009 (the “Third Amendment”), by and among Company
and Executive, which  amendment provided for a new base salary for Executive, a
PMH EBITDA based bonus, and a discretionary bonus; and

 

WHEREAS, the parties hereto deem it to be in their best interests to amend and
restate the Original Agreement (as amended by the First, Second, and Third
Amendments) in its entirety and to, therefore, adopt this Agreement to govern
their respective rights and obligations in connection with the subject matter
hereof;

 

NOW, THEREFORE, the parties agree as follows:

 

1.             TERM OF EMPLOYMENT.  Company hereby employs Executive and
Executive accepts such employment, upon the terms and conditions set forth
herein, for a term commencing as of August 8, 2007, and ending on August 7,
2012, unless terminated in accordance with the termination provisions of
Section 5 below (the “Term”).

 

2.             DUTIES.  During the Term, Executive shall be Chief Executive
Officer of Company, and until a suitable replacement is found, Company’s
wholly-owned subsidiary, Alta.  During the Term, Executive shall also serve,
without additional compensation, as a director

 

--------------------------------------------------------------------------------


 

and/or officer of such other subsidiaries or affiliates of Company as he or
Company’s Board of Directors deems appropriate.

 

3.             NECESSARY SERVICES.

 

a.             Performance of Duties.  Executive agrees that he will at all
times faithfully, industriously and to the best of his ability, experience and
talents, perform all of the duties that may be assigned to him hereunder.  Such
duties shall be of a kind that are typically assigned to, and reasonably
commensurate with, the position of Chief Executive Officer of a similar size
company within the same industry as Company.  Executive acknowledges that the
Board of Directors of Company shall assign his duties as Chief Executive Officer
of Company and, in the case of Executive’s position as Chief Executive Officer
of Alta, the Board of Directors of Company and/or the Manager(s) of Alta, shall
assign such tasks to Executive which are commensurate with such position.

 

b.             Faithful and Diligent Performance.  During the Term, Executive
agrees to devote such time, energy, skill and efforts to the performance of his
duties hereunder as are necessary to allow Executive to faithfully and
diligently further the business and interests of the Company; provided, however,
that Executive’s obligations hereunder shall not preclude Executive from
(i) working or involving himself in any other business venture so long as it
does not materially detract from Executive’s ability to provide services to the
Company and any directorships or committee positions he is then serving under
the terms of this Agreement (including not conflicting with the provisions of
Subsection (c) below)); or (ii) engaging in additional activities in connection
with personal investments and/or community affairs that are not inconsistent
with his duties hereunder, including serving on boards of directors of
non-competing businesses or entities.  Executive currently resides and may at
his discretion continue to reside in Los Angeles County, California (the
“County”).  Company shall not relocate Executive to another location outside of
the County without his prior written consent.

 

c.             Services by Executive.  Executive agrees that, during the period
of his employment, Executive shall provide personal services to the Company or
affiliated entities of the Company pursuant to this Agreement, and Executive
will not, within the California counties of Los Angeles, San Bernardino and
Orange, without the prior written consent of Employer, acting through its Board
of Directors (which consent may be granted or withheld in the sole and absolute
discretion of Company), individually or in any combination, directly or
indirectly, as an owner, shareholder, director, officer, trustee, partner,
associate, consultant, principal, agent, contractor, employee or otherwise:

 

i.              engage, participate in, form, contract, aid, or hold any
interest in an independent physician association (“IPA”) or managed care
organization (including but not limited to an HMO, PPO, or self-insured employer
plan), or otherwise engage in any business with an IPA or managed care
organization (including but not limited to an HMO, PPO, or self-insured employer
plan), which is, or as of Executive’s engagement or participation, would become,
competitive with any aspect of the business or operations of the Company or its
affiliates ( a “Competing Business”);

 

ii.             engage in the Restricted Activities in the Territory, as set
forth in Section 8.9 of the Reorganization Agreement (subject to
Section 8.9(b) thereof).

 

2

--------------------------------------------------------------------------------


 

4.             COMPENSATION.

 

a.             Base Salary.  Company shall pay Executive an annual base salary
of Nine Hundred Fifty Thousand Dollars ($950,000 per annum) (the “Base Salary”),
effective retroactively as of April 1, 2009.  Payments shall be made in periodic
installments in accordance with the normal payroll practices of Company, as such
may be changed from time to time; provided, however, that in order to give
retroactive effect to Executive’s Base Salary as of April 1, 2009, Executive’s
next regularly scheduled Base Salary payment installment shall be adjusted to
include such additional amounts as may be necessary to account for the
difference between the aggregate payments actually received by Executive in all
periodic payments made subsequent to October 1, 2008 and the aggregate payments
which would have been received by Executive in such periodic payments had such
payments reflected the foregoing Base Salary as of April 1, 2009.  The Base
Salary may be increased but not decreased.

 

b.             Employee Benefits.  Executive shall be entitled to participate in
all of the employee benefit and fringe benefit plans and programs available to
other executive employees of Company, as such may be changed from time to time.
 Company retains the right to modify or eliminate such plans and programs as
well.

 

c.             Deductions and Withholding.  Executive hereby agrees that
Employer may deduct and withhold from the compensation payable to Executive
hereunder any amounts of money required to be deducted or withheld by Employer
under the provisions of any and all applicable local, state or federal statutes
or regulations or any amendments thereto hereafter enacted requiring the
withholding or deducting of compensation.

 

d.             Equity Incentive Plan.  Executive shall be eligible to
participate in any executive equity incentive plan adopted by the Compensation
Committee and/or Board of Directors of Company.

 

e.             Annual Bonus.  Executive shall be entitled to receive, on an
annual basis, a bonus determined in accordance with criteria regarding the
attainment of certain EBITDA targets by Employer, which criteria and targets
shall be established by the Compensation Committee of the Board of Directors of
Company for each fiscal year.

 

i.              EBITDA Definition.  For purposes of this Agreement, the phrase
“EBITDA” shall mean earnings as reported by the Company before interest, taxes,
depreciation and amortization.  In connection with the EBITDA Based Bonus,
EBITDA shall be solely derived from the operation of the Hospital Services
segment and IPA management segment, excluding allocations of expenses paid
directly by Company, other than such expenses as Company and Executive, in their
reasonable good faith judgment, agree are being paid by Company for the benefit
of the reporting segments.

 

ii.             Partial Year.  For any partial year (i.e., a year in which, due
to the expiration or termination of this Agreement, Executive does not serve as
an employee of Company for the entire year), then the EBITDA of Company as of
the last fiscal quarter ending prior to the date of expiration or termination of
this Agreement shall be annualized for purposes of determining whether any
bonuses are payable to Executive with respect to such year and, if any such
bonus is payable (i.e., if the EBITDA of Company, as so annualized, satisfies
the applicable required EBITDA Amount for such year) then Executive shall be
entitled to a pro-rata

 

3

--------------------------------------------------------------------------------


 

portion of the Bonus Amount, calculated as (x) the applicable Bonus Amount
multiplied by (y) a fraction, the numerator of which is the number of days
elapsed in such year as of the date of expiration or termination of this
Agreement, and the denominator of which is 365.

 

iii.            EBITDA Calculation.  Each Annual Bonus shall be deemed to vest
and accrue at the end of the last day of the fiscal year for which it is
earned.  Each Annual Bonus shall be paid as soon as practicable following the
completion and filing of the Company’s year end fiscal audit, and subject to the
certification of the Chief Financial Officer of the Company and approval of the
Compensation Committee of Company’s Board of Directors.

 

f.              Discretionary Bonus.  Executive shall be eligible for
discretionary bonuses (each, a “Discretionary Bonus”) at such times and in such
amounts, if any, as determined in the sole discretion of the Compensation
Committee of Company’s Board of Directors.

 

g.             Vacation.  During the Term, Executive shall be entitled to four
(4) weeks paid vacation each year in accordance with the vacation policies of
Company.

 

5.             TERMINATION.

 

a.             Termination by Company For Cause And Other Specified Events. 
Executive’s employment with Company may be terminated by Employer upon any of
the events specified below:

 

i.              Upon the death of Executive, or (at the election of Company,
upon 30 days’ prior written notice to Executive) the permanent disability of
Executive, “permanent disability” being defined as any continuous loss of
one-half (½) or more of the time spent by Executive in the usual daily
performance of his duties as a result of physical or mental illness for a
continuous period in excess of ninety (90) days; provided, however, that the
“permanent disability” of Executive shall be determined by a medical doctor
selected by written agreement of Company and Executive upon the request of
either party by written notice to the other.  If Company and Executive cannot
agree on the selection of a medical doctor, each of them will select a medical
doctor and the two medical doctors will select a third medical doctor who will
determine whether Executive has a permanent disability.  The determination of
the medical doctor selected under this Section 5(a)(i) will be binding on both
parties.

 

ii.             At the election of Company upon the dismissal of Executive by
Company for Cause.  For purposes of this Agreement, “Cause” shall be deemed to
exist if Executive: (1) materially breaches this Agreement, which breach is not
remedied by Executive within thirty (30) days after receipt of written notice
from Company that specifies in reasonable detail the nature of such breach;
provided, however, that if such breach cannot be reasonably remedied within such
30-day period, Executive shall be given a reasonable period of time thereafter
for cure purposes; (2) is convicted of a felony; (3) engages in one or more acts
involving fraud or serious moral turpitude that materially adversely affects the
Company; or (4) 

 

4

--------------------------------------------------------------------------------


 

misappropriates assets or engages in gross misconduct that materially adversely
affects the Company.  Termination under this subparagraph shall be effective
immediately upon written notice by Company.

 

b.             Compensation Following Termination For Cause And Other Specified
Events.  In the event Company’s employment is terminated pursuant to Subsection
(a) above, Company shall pay to Executive the portion of the total amount of the
Base Salary earned through the date of termination and the pro-rata portion of
any EBITDA Bonus earned for the period commencing on the first day of the then
current year and ending on the date of termination (and any EBITDA Bonus or
Discretionary Bonus owed for the prior year but not yet paid).  In addition,
Executive shall be paid any vacation, PTO, or other compensation that has
accrued pursuant to Company’s written policies but has not been used, plus any
amount of reimbursement for reasonable business expenses incurred by Executive
through the date of termination in accordance with Section 6 hereof.  Otherwise,
Company shall have no obligation to make payments to, or bestow benefits upon,
Executive following the date of termination.

 

c.             Termination by Company Without Cause.  Notwithstanding the
above-stated provisions, Company retains the right to terminate Executive’s
employment “at-will,” either with or without cause and in its sole discretion;
provided, however, that if Company elects to exercise its right to terminate
without cause under this provision, Company shall promptly pay to Executive (as
soon as possible, but in no event later than 2.5 months after the end of the
calendar year in which such termination occurs), via wire transfer of
immediately available funds to an account designated by Executive, an aggregate
lump sum amount (the “Severance Amount”) equal to the sum of (i) his Base Salary
for a period commencing on the date of termination and ending on the date which
is three (3) years following the date of termination; (ii) the aggregate amount
of any vacation, PTO, or other compensation that has accrued pursuant to
Employer’s written policies but has not been used as of the date of termination;
(iii) the pro-rata portion of the EBITDA Bonuses earned for the period
commencing on the first day of the then current year and ending on the date of
termination (and any EBITDA Bonus or Discretionary Bonus owed for the prior year
but not yet paid); and (iv) any amount of reimbursement for reasonable business
expenses incurred by Executive through the date of termination in accordance
with Section 6 hereof.  Except as otherwise provided in this Section 5(c),
Company shall have no obligation to make payments to, or bestow benefits upon,
Executive following the date of termination.

 

d.             Termination by Executive for Good Reason.  Notwithstanding
anything in this Agreement to the contrary, Executive may terminate his
employment hereunder at any time during the Term for Good Reason (as hereinafter
defined) upon written notice to Employer of the occurrence of a breach
enumerated below and the failure of Company to timely cure such breach.  For
purposes of this Agreement, the term “Good Reason” means (i) Company’s material
breach of this Agreement; (ii) a change in Executive’s title, responsibilities
or duties to a materially lesser status or degree than his title,
responsibilities or duties as of the Effective Date; (iii) a failure by Company
to make any payment to Executive when due; (iv) the relocation of Company’s
principal executive offices outside of Los Angeles County or any other action by
Employer which breaches or otherwise deprives Executive of his rights under
Section 3(b) hereof; or (v) any substantial, adverse change or termination of
the benefits provided to Executive hereunder.  Company shall remedy any breach
within thirty (30) days after receipt of written notice from Executive that
specifies in reasonable detail the nature of such breach; provided, however,
that if such breach cannot be reasonably remedied within such 30-day period,

 

5

--------------------------------------------------------------------------------


 

Company shall be given a reasonable period of time thereafter for cure
purposes.  In the event that Executive terminates his employment hereunder for
Good Reason pursuant to this Section 5(d), Company shall promptly pay (as soon
as possible, but in no event later than 2.5 months after the end of the calendar
year in which such termination occurs) to Executive the Severance Amount via
wire transfer of immediately available funds to an account designated by
Executive.

 

e.             Return of Company’s Property.  Upon expiration of this Agreement,
or in the event Executive’s employment is terminated for any reason during the
Term of this Agreement, Company may, at its option, require Executive to vacate
his offices immediately, and to cease all activities on Company’s behalf. 
Executive agrees that upon receiving notice of termination of his employment in
any manner, he will immediately deliver to Company all notebooks, brochures,
documents, memoranda, reports, price lists, files, invoices, purchase orders,
books, correspondence, customer lists, or other written or graphical records,
and the like, primarily relating to the business or work of Employer, which are
or have been in his possession or under his control.  Executive hereby expressly
acknowledges that all such materials referenced above are the property of
Company.

 

6.             EXPENSES.  Company shall pay for or reimburse Executive for all
properly documented reasonable business expenses incurred or paid for by
Executive in the performance of his duties hereunder, including expenditures for
travel, mileage and other authorized expenses, subject to such written policies
or guidelines and/or requirements for verification as Company may, in its sole
and absolute discretion, establish.

 

7.             CONFIDENTIALITY AND TRADE SECRETS.

 

a.             Confidential Information.  Executive shall keep in strictest
confidence all information relating to the business, affairs, customers and
suppliers of the Company, or their parent or affiliates (collectively
hereinafter referred to as “Trade Secrets”), including, among other things but
without limitation, the Company’s cost of performing services, pricing formulae,
methods or procedures, and customer lists, which Executive may acquire during
the performance of his services and duties hereunder and which is not otherwise
generally known to the public.  Executive acknowledges that such Trade Secrets
are of great value, and have been developed and/or acquired at great expense to
the Company and the Company would not enter into this contract of employment and
such information would not be made available to Executive in Executive’s
fiduciary capacity unless the Company were assured that all such information
will be used for the exclusive benefit of the Company.  Accordingly, during the
term of this Agreement, and at all times thereafter, Executive shall not
publish, communicate, divulge, disclose or use, whether or not for his own
benefit, any such information without the prior written consent of Company,
except (i) in the course of performing his duties hereunder; (ii) to the extent
that any such information is in the public domain other than as a result of
Executive’s breach of any of his obligations hereunder; or (iii) where required
to be disclosed by applicable law, court order, subpoena or other government
process.

 

b.             Solicitation of Employees, Contractors, Customers and Clients. 
Executive acknowledges that important factors in the Company’s business and
operations are the loyalty and good will of its employees.  Executive further
agrees that information as to the identies, responsibilities and capabilities of
the Company’s employees, their salaries and benefits, and the other terms of
their employment is confidential and proprietary to the Company and constitutes
its valuable trade secrets.  In addition, Executive aagrees that the information
described in

 

6

--------------------------------------------------------------------------------


 

Section 7.a. above, including but not limited to information concerning the
Company’s customers, clients (including, without limitation, third party payors)
and contractors, constitute the Company’s valuable trade secrets.  Accordingly,
Executive agrees that both during the Term and for a period of one year
following the expiration or termination of this Agreement, he will not
(i) solicit for hire, or induce any party to solicit for hire, any persons whose
identities Executive learned as a result of Executive’s employment with the
Company, who are either  employees of the Company or are independent contractors
or affiliates of independent contractors of the Company since the Effective
Date; provided, however, that the foregoing limitation shall not apply to any
general solicitation that is not specifically targeted to the Company’s
employees, physicians or contractors, (ii) solicit any customers or clients of
the Company (including, without limitation, any third party payors) on behalf of
a Competing Business within the California counties of Los Angeles, San
Bernardino and Orange; or (iii) solicit or induce any party to solicit, any
contractors of the Company or the Company’s affiliates to enter into the same or
a similar type of contrat with any Competing Business within the California
counties of Los Angeles, San Bernardino and Orange.

 

c.             Ongoing Obligation.  In the event the provisions in this
Section 7 are more restrictive than permitted by the laws of the jurisdiction in
which enforcement of this provision is sought, such provisions shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

 

8.             REMEDY FOR BREACH.  Executive acknowledges that the services to
be rendered by him hereunder are of a special, unique and extraordinary
character, which gives this Agreement a peculiar value to the Company, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law, and a breach by Executive of the provisions of this Agreement will cause
the Company irreparable injury.  It is, therefore, expressly acknowledged that
this Agreement may be enforced by injunction and other equitable remedies,
without bond.  Such relief shall not be exclusive, but shall be in addition to
any other rights or remedies the Company may have for such breach, and the
Company shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, incurred by reason of any breach of the covenants of
this Agreement.

 

9.             MANDATORY ARBITRATION.

 

9.1           Executive and the Company agree that any and all claims, disputes,
and/or controversies that they may have against the other, arising from or
relating to, this Agreement or the Executive’s employment with the Company,
shall be submitted to, and determined exclusively by, binding arbitration;
provided, however, that this Agreement shall not preclude any party from seeking
injunctive relief in a court of competent jurisdiction.  Arbitration shall be
conducted by Judicial Arbitration & Mediation Services (“JAMS”), held in Los
Angeles County, California, pursuant to the California Arbitration Act and under
the Employment Arbitration Rules and Procedures of JAMS that are in effect at
the time an action is initiated.  Included within the scope of this agreement
are all disputes, whether based on tort, contract, statute (including, but not
limited to, any claims of discrimination, harassment, or retaliation, whether
based on the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, as amended, or any other state or federal law or
regulation), equity, or otherwise, with the exception of claims arising under
the National Labor Relations Act (which are brought under the auspices of the
National Labor Relations Board), claims for medical and

 

7

--------------------------------------------------------------------------------


 

disability benefits under the California Workers’ Compensation Act, claims
administered under the Employment Development Department, or as otherwise
required by state or federal law.

 

9.2           The arbitration shall be conducted by a single arbitrator.  The
arbitrator selected shall be a neutral and qualified individual from a list
provided by the JAMS in accordance with its Employment Arbitration Rules, and
shall be mutually agreed upon by the parties.  The arbitrator shall apply the
rules of evidence under the California Evidence Code, and all rights to
resolution of the dispute by means for motions for summary judgment, judgment on
the pleadings and judgment under Code of Civil Procedure Section 631.8, shall
apply and be observed by the arbitrator.  The parties hereto shall have adequate
opportunity and procedures for discovery, including such written discovery,
depositions, exchange of documents, and subpoenas, as permitted by the
arbitrator, and in keeping with the goal of fast, efficient, and cost-effective
dispute resolution

 

9.3           Resolution by the arbitrator of any submitted dispute shall be
based solely upon the law governing the claims and defenses pleaded, and the
arbitrator may not invoke any basis other than such controlling law.  The
arbitrator shall have the authority to grant any relief that would be available
to any party in a court of competent jurisdiction, but may not create remedies
that would be unavailable in court.  The arbitrator shall make his or her
decision in writing at the earliest convenient date.  The award issued by the
arbitrator shall include the arbitrator’s reasoned opinion, including a
statement of facts and reasons for the decision.  To the maximum extent
permitted by law, the decision of the arbitrator shall be final and binding on
the parties to this Agreement and not be subject to appeal.

 

9.4           The Company shall be responsible for all costs that are unique to
arbitration, including arbitration forum costs.  Subject to the foregoing, all
other fees and expenses of the arbitration (including reasonable attorneys’
fees) or any action to enforce an arbitration award hereunder, shall be paid by
the party or parties that do not prevail in such arbitration.

 

9.5.          The parties agree that all facts and information relating to any
arbitration arising under this Agreement shall be kept confidential to the
extent possible.  The parties agree that all documents filed with any court or
tribunal in connection with the resolution of any dispute hereunder shall be
filed under seal to the extent possible.  The parties further agree and
acknowledge that a claim for breach of the agreement to maintain confidentiality
shall not provide an adequate remedy and acknowledge that a claim for specific
performance or injunctive relief is appropriate, which shall not require
security, bond or proof of actual damages.

 

9.6           The parties shall have the right to enforce this Section 9 in a
court of competent jurisdiction.  The parties waive, for themselves and for any
person or entity acting on behalf of or otherwise claiming through them, any
right they may otherwise have to resolve claims by a court or by a jury, except
as necessary to enforce an award rendered in arbitration, to enforce this
Section 7, and to seek injunctive or other equitable relief.

 

10.           ATTORNEYS’ FEES.  In the event of any dispute (including but not
limited to actions, suit, or arbitration) between the parties hereto in
connection with this Agreement or Executive’s employment with Company or
termination thereof, or to enforce any provision or right hereunder, the
prevailing party shall be entitled to an award of all costs and expenses

 

8

--------------------------------------------------------------------------------


 

incurred in connection therewith, including but not limited to reasonable
attorneys’ fees incurred by the prevailing party.

 

11.           GENERAL PROVISIONS.

 

a.             The failure of Company at any time to enforce performance by
Executive of any provisions of this Agreement shall in no way affect Company’s
rights thereafter to enforce the same, nor shall the waiver by Company of any
breach of any provision hereof be held to be a waiver of any other breach of the
same or any other provision.

 

b.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and the successors and assigns of Company; provided, however,
it is understood and agreed that the services to be rendered and the duties to
be performed by Executive hereunder are of a special, unique and personal nature
and that it would be difficult or impossible to replace such services; by reason
thereof, Executive may not assign either the benefits or the obligations of this
Agreement.

 

c.             Any notices, requests, consents, or other communications required
or permitted under this Agreement shall be in writing and may be delivered in
person to the other party, or sent by United States mail or commercial courier
service.  The addresses set forth below shall be deemed sufficient for purposes
of providing notice under this Agreement:

 

 

To Executive:

Samuel S. Lee

 

c/o Prospect Medical Holdings, Inc.

 

10780 Santa Monica Boulevard, Suite 400

 

Los Angeles, CA 90025

 

 

 

To Employer:

Prospect Medical Holdings, Inc.

 

10780 Santa Monica Boulevard, Suite 400

 

Los Angeles, CA 90025

 

Attn: General Counsel

 

Each party may change his or its address through written notice in compliance
with this Section.  Written notice provided by methods other than those
specified herein shall be effective if actually received, in timely fashion, by
the other party.

 

d.             This Agreement, together with that certain Indemnification
Agreement, dated August 8, 2007, between Company and Executive, is the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior oral and written agreements and negotiations between
the parties.

 

e.             The headings of the several paragraphs in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.  Nothing in this Agreement shall be deemed to be a limitation
on the remedies of any of the parties with respect to the non-compete
provisions, or any other provisions, of the Reorganization Agreement.

 

f.              This Agreement may not be modified except by a written
instrument signed by all parties hereto.

 

9

--------------------------------------------------------------------------------


 

g.             All clauses and covenants contained in this Agreement are
severable, and in the event any of them shall be held to be invalid by any
court, such clauses or covenants shall be limited as permitted under applicable
law, or, if the same are not susceptible to such limitation, this Agreement
shall be interpreted as if such invalid clauses or covenants were not contained
herein.

 

h.             This Agreement is made with reference to the laws of the State of
California and shall be governed by and construed in accordance therewith.  Any
litigation concerning or to enforce the provisions of this Agreement shall be
brought in the courts of the State of California.

 

i.              It is intended that this Agreement be drafted and administered
in compliance with Code Section 409A, including, but not limited to, any future
amendments to Code Section 409A, and any other Internal Revenue Service or other
governmental rulings or interpretations (“IRS Guidance”) issued pursuant to Code
Section 409A so as not to subject the Executive to payment of interest or any
additional tax under Code Section 409A.  In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Code
Section 409A at the time specified herein would subject such amount or benefit
to any additional tax under Code Section 409A, the payment or provision of such
amount or benefit shall be postponed to the earliest commencement date on which
the payment or provision of such amount or benefit could be made without
incurring such additional tax.  In addition, to the extent that any IRS Guidance
issued under Code Section 409A would result in Executive being subject to the
payment of interest or any additional tax under Code Section 409A, the parties
agree to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Code Section 409A, which amendment shall have
the minimum economic effect necessary and be reasonably determined in good faith
by Employer and Executive.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Executive Employment Agreement as of the date first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Samuel S. Lee

 

 

 

 

 

COMPANY

 

 

 

Prospect Medical Holdings, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page of Amended and Restated Executive Employment Agreement]

 

11

--------------------------------------------------------------------------------